Citation Nr: 1242529	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  05-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected plantar fasciitis and Achilles tendonitis of the left foot (left foot disability).

2.  Entitlement to an evaluation in excess of 10 percent for service-connected plantar fasciitis and Achilles tendonitis of the right foot (right foot disability).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran had active duty from May 1983 to December 1998.  This case was remanded by the Board of Veterans' Appeals (Board) in February 2012 to the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO) to obtain a VA examination with MRI of the feet.  A VA examination with MRI of the right foot was obtained and added to the claims files.

Consequently, there has been substantial compliance with the February 2012 remand instructions with respect to the right foot.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

VA medical records dated from November 2004 to September 2011 were added electronically to Virtual VA, and are not noted in the October 2012 Supplemental Statement of the Case, without a waiver of RO review.  However, these records involve treatment for disabilities other than the feet.  Consequently, as this evidence is not "pertinent," this case does not need to be remanded for RO review.  See 38 C.F.R. § 20.1304 (2011).  

In June 2010, the Veteran testified before the undersigned at a personal hearing conducted at the RO.  A transcript of this hearing has been included in the claims folder.

The issue of entitlement to an evaluation in excess of 10 percent for 
service-connected left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an increased rating for his 
service-connected right foot disability; and he has otherwise been assisted in the development of his claim.

2.  There is no more than moderate impairment of the right foot.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for service-connected right foot disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.7, 4.71a, Diagnostic Code 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in October 2004 that informed him of the requirements needed to establish entitlement to an increased evaluation.  In compliance with the duty to notify, the Veteran was informed in a March 2006 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the October 2004 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.
VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted in November 2010 and an MRI was obtained in May 2012.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination report and MRI of the right foot obtained in this case are adequate, as they are predicated on a reading of relevant medical records in the Veteran's claims files.  The examiner considered all of the pertinent evidence of record and provided a rationale for the nexus opinion on file.  There is adequate medical evidence of record to make a determination on the issue denied in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the right foot issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the June 2010 travel board hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

Analysis of the Claim

The Veteran was originally granted service connection for right foot disability by rating decision in February 1999 and assigned a 10 percent rating effective December 26, 1998.  A claim for an increased rating was received by VA in June 2002.  A September 2003 rating decision denied an increased rating, and the Veteran timely appealed.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent rating requires severe residuals.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012). 

Treatment reports from the Emory Clinic, dated from September 2001 to January 2004 reveal complaints in September and October 2001 of foot pain that has been going on for many years.  On September 7, 2001, he stated that the foot pain had increased in severity despite no longer having to wear combat boots or having to go on forced runs.  Less walking had also not helped in easing his pain.  Despite having treatment at VA, his pain had only gotten worse.  The objective examination noted pain over the plantar fascia bilaterally.  He was placed on Naprosyn which did not seem to help very much.

The Veteran complained on VA evaluation in January 2003 of foot pain between the toes and on the top of the foot.  He also noted burning an tingling in both feet since 1996.  Palpation of the plantar aspect of the feet elicited mild discomfort; palpation of the Achilles tendon elicited no discomfort.  X-rays of the feet did not show any abnormality.  Ankle dorsiflexion was to 15 degrees bilaterally and plantar flexion was to 50 degrees bilaterally.  The diagnosis was history of plantar fasciitis, mildly symptomatic.  

According to a July 2004 statement from N.Q.L., M.D., the Veteran had a history of foot pain, diagnosed as plantar fasciitis and Achilles tendonitis.  

The Veteran complained on VA podiatry evaluation in November 2004 of foot pain, 6/10 on a daily basis that increased to 10/10 when he did not wear orthotics.  X-rays of the feet were considered essentially unremarkable, without evidence of fracture, dislocation, or significant soft tissue swelling.  The assessments were symptomatic mild-moderate collapsing pes planus, worse on the left; plantar fasciitis; and metatarsal adductus.

VA treatment reports from August 2005 to March 2006 reveal bilateral plantar fasciitis.  According to a podiatry clinic note for March 2006, the Veteran was seen for biomechanical evaluation and neutral position casting for orthotics because his current orthotics appeared to be worn out.  The assessments included bilateral plantar fasciitis.

The Veteran complained on VA foot evaluation in January 2010 of constant bilateral foot and heel/ankle pain of 7/10.  He noted limitation of motion of the feet and weekly flare-ups that lasted about a day.  He also complained of pain on standing and walking, as well as fatigability.  He was employed full time and had not lost any time from work in the previous year due to his feet.  Physical examination showed evidence of painful motion and tenderness.  There was no swelling, instability, weakness, abnormal weight bearing, or muscle atrophy.  The Veteran had an antalgic gait.  X-rays found no fractures or dislocations, and there were no significant degenerative changes noted bilaterally.  The diagnosis was bilateral plantar fasciitis with Achilles tendonitis.  The examiner reported no significant effect on the Veteran's occupation and no more than moderate effect on his daily activities.  

The Veteran testified at his travel board hearing in June 2010 that his feet had gotten worse over the years and hurt all of the time; that his feet prevented him from doing things with his family, such as playing with his daughter and swimming; and that the foot pain was not helped by medication or steroid injections.

According to a June 2011 VA compensation and pension note, after review of the claims files and CPRS, it was concluded that an MRI of the feet was not needed or advisable, as plantar fasciitis is not normally evaluated or diagnosed by MRI.  Based on the findings on VA evaluation in November 2010, it was determined that the Veteran's condition caused mild impairment.

The Veteran complained on VA foot evaluation in November 2011 of foot pain and stiffness while standing or walking.  He was able to stand for 15-20 minutes or walk up to 1.5 miles.  He used an orthotic insert.  He was reported to have a normal gait.  There was evidence of tenderness but no muscle atrophy.  X-rays of the right foot were reported to be normal.  The Veteran was employed full time as an engineering tech and had not lost any time from work in the previous year due to his foot disability.  Bilateral plantar fasciitis and Achilles tendonitis were diagnosed.  The disabilities were noted to cause decreased mobility and pain but had no more than a mild effect on daily activities.

Based on the findings on the May 2012 MRI, it was reported that there was no evidence to suggest plantar fasciitis or Achilles tendon injury.  The impression was of a soft tissue injury, possibly soft tissue bursitis.  In response to the February 2012 remand, the examiner concluded that impairment was considered moderate if the term "mild" could not be used.

VA treatment reports on Virtual VA dated through August 2012 do not contain any additional treatment records relevant to rating the Veteran's service-connected right foot disability.

To warrant a schedular rating in excess of 10 percent for right foot disability under Diagnostic Code 5284, there would need to be evidence of more than moderate foot impairment.  The above evidence, however, does not show symptomatology indicative of more than moderate impairment.  Foot impairment was considered mild in June 2011, which was changed to moderate in May 2012 to conform to the rating schedule.  X-rays of the right foot in November 2011 were considered normal, and the MRI findings did not show plantar fasciitis or Achilles tendon injury.  When seen in November 2011, the Veteran was employed full time as an engineering tech and had not lost any time from work in the previous year due to his foot disability.  Consequently, a rating in excess of 10 percent for service-connected right foot disability is not warranted under Diagnostic Code 5284.  


A rating in excess of 10 percent is also not warranted for the disability under another diagnostic code for the foot, as the Veteran's service-connected disability does not include acquired flatfoot, pes cavus, or malunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, and 5283 (2012).

The Board has considered the possibility of staged ratings.  See Francisco; Hart, both supra.  The Board, however, concludes that the Veteran's service-connected right foot disability has, based on the above evidence of record, been no more or less disabling during the appellate period.  Accordingly, staged ratings are inapplicable.   

Although the Veteran contends in his October 2012 statement that an increased rating is warranted because of the effect that his right foot disability has had on his quality of life, the Board would point out that the percentage ratings contained in the rating schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  Moreover, it was determined by the examiner in November 2010 that the Veteran's foot disability had no more than a mild effect on his daily activities.

The Board must determine the value of all evidence submitted, including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his foot symptoms, which primarily involve pain and stiffness.  His complaints are credible to the extent that they reflect pain.  The Veteran's complaints have been considered in this decision; however, the assigned ratings for impairment of the foot are primarily based on the objective medical findings, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  

The schedular evaluations in this case are not inadequate.  A rating in excess of that assigned is provided in the rating schedule for a foot disorder with moderately severe or severe impairment, but the medical evidence reflects that the disability does not cause moderately severe or greater impairment in this case.  See 38 C.F.R. § 4.1 (2012).

The medical findings during the appeal period in question do not indicate that the Veteran's right foot disability causes "marked" interference with employment.  As noted above, the Veteran is working full time and did not lose any time from work due to his right foot disability in the year prior to the November 2010 evaluation.  There is also no evidence of frequent periods of hospitalization due to 
service-connected right foot disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the right foot disability during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for service-connected right foot disability is denied.


REMAND

In response to the February 2012 Board remand, an MRI was obtained in May 2012.  The Veteran contends in a statement received by VA in October 2012 that the May 2012 MRI was of the right foot only.  Because the MRI report is unclear as to whether it refers to one or both feet, additional development is warranted with respect to the claim for an evaluation in excess of 10 percent for service-connected left foot disability.  

Therefore, this issue is REMANDED for the following actions:

1.  The AMC/RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a left foot disorder that is not evidenced by the current record.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  

2.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the AMC/RO must arrange for the examiner who interpreted the May 2012 MRI report to provide written clarification on whether the May 2012 MRI was performed on the right foot only or included both feet.  If the examiner who provided the opinion in May 2012 is unavailable, the AMC/RO must obtain the requested opinion from another qualified health care provider after review of the claims files.  If it is determined that the May 2012 MRI was of the right foot only, an MRI of the left foot will be obtained and added to the claims file.  The Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.
		
Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  After the above has been completed, the AMC/RO should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Thereafter, the AMC/RO must readjudicate the issue of entitlement to an evaluation in excess of 10 percent for service-connected left foot disability based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


